DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities, and should be: 
“…where the gas is at least one of CO2, CO, NO, H20, SO2, CH20, HC, C2H60, or 02[[.]] (delete the extra period).”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (U.S. Pub. 2016/0324478).

	Regarding claim 1, Goldstein discloses an earphone (as shown in Figs. 2-8; see pars. [0069]-[0070]) comprising: 

an eartip 21 (i.e. balloon: see pars. [0069] and [0116]), where the eartip is configured to fit upon a portion of the earphone (as shown in Figs. 2-8); and 
a biometric sensor (see pars. [0069]-[0070]; [0118]), where the biometric sensor is configured to attach to at least one of the eartip 21 or the housing (see pars. [0069]-[0070]; [0117]), where the biometric sensor is configured to measure gas concentrations (smog/particle counters: [0208]-[0209], compare with known concentration: [0208]); 
a memory 7a [0073] that stores instructions [0073];
a processor 4 [0070] configured to execute the instructions to perform operations [0070], the operations comprising:
receiving biometric sensor data (such as smog/particle data: [0208]-[0209]);
generating a gas concentration level (smog/particle counters: [0208]-[0209], compare with known concentration: [0208]) using the biometric sensor data [0208]-[0209]; and
sending the gas concentration level to a remote device (i.e. can share the data with other users: [0147]) and sending a notification to a user (i.e. data from the sensors to the user’s cell phone: [0144], see Fig. 12; which can also be shared: [0147]), if the gas concentration level exceeds a high threshold value (i.e. high VOC/above target concentration: see pars. [0137] and [0208]).

Regarding claim 2, Goldstein discloses the biometric sensor is an infrared (IR) sensor [0185]-[0186].



Regarding claim 10, Goldstein discloses the gas is at least one of C02 [0119] or CO [0208], NO [0208], or SO2 [0208].

Regarding claim 13, Goldstein discloses the received gas concentration level (from the sensor 5A: [0143]) is transmitted via wireless data communication means to a computer server (see pars. [0144]-[0145]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. 2016/0324478) in view of Scholz (“Mid-IR LED-based, photoacoustic CO2 sensor,” 2015).

Regarding claims 4 and 5, Goldstein is applied as above, but does not disclose the lower wavelength is 3 microns, and the larger wavelength is 7 microns.
Scholz discloses that CO2 absorption spectra for an IR gas detector are in the about 3.5-5.5 micron range (see Fig. 1, second page).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldstein’s device so that the lower wavelength is 3 microns, and the larger wavelength is 7 microns, as taught by Scholz.  
Such a modification would accurately detect CO2.

Regarding claim 6, Goldstein discloses the device further including a second sensor can be more than one sensor: [0070]).

Regarding claim 7, Goldstein discloses the second sensor is configured to be attached to the eartip 21 (one of the sensors can be in or on the balloon: [0069]-[0070], and where an additional sensor is for monitoring the external environment: see pars. [0069]-[0070] and [0117]).
8 is rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (U.S. Pub. 2016/0324478) in view of Scholz (“Mid-IR LED-based, photoacoustic CO2 sensor,” 2015), and further in view of Buchert (U.S. Pub. 2005/0043630).

Regarding claim 8, Goldstein is applied as above, and further discloses that the sensors in the earpiece can monitor glucose (pars. [0070], [0186]).
Goldsteain does not disclose the second sensor measures the spectrum of infrared between 6 micron and 15 micron.
Buchert discloses the second sensor measures the spectrum of infrared between 6 micron and 15 micron (i.e. 8-14 microns: [0046]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goldstein’s device so that the second sensor measures the spectrum of infrared between 6 micron and 15 micron, as taught by Buchert.  
Such a modification would accurately detect glucose.

Response to Arguments
Applicant’s submission of a more detailed Abstract has overcome the previous objection.
Applicant's arguments filed 06-02-2021 (regarding the Goldstein reference) have been fully considered but they are not persuasive.  Goldstein discloses (among other things, see above rejection of claim 1) sending the gas concentration level to a remote device (i.e. can share the data with other users: [0147]) and sending a notification to a user (i.e. data from the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852